Citation Nr: 1646249	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for dyslipidemia, claimed as high cholesterol.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1966 to April 1970, including service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in August 17, 2016.  However, as he later cancelled that hearing request, it is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Dyslipidemia is a laboratory finding and is not a disease or injury within the meaning of applicable legislation.

2.  The Veteran does not demonstrate bilateral hearing loss as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for dyslipidemia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Dyslipidemia

The Veteran contends that his high cholesterol is related to service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A March 2009 VA treatment record shows a diagnosis of dyslipidemia.  

Dyslipidemia is "abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood."  Dorland's Illustrated Medical Dictionary 586 (31st ed. 2012).  Hyperlipidemia is a "general term for elevated concentrations of any or all of the lipids in the plasma."  Id. at 903.  The Veteran's diagnosis of dyslipidemia only represents laboratory findings, and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While dyslipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding.  Accordingly, by law, the claim of service connection for dyslipidemia must be denied for lack of entitlement under the law, as this condition is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  
38 C.F.R. § 3.303.  The relevant facts with regard to this claim are not in dispute.  It is the law, not the evidence, which is dispositive of the claim for service connection for dyslipidemia.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss

The Veteran asserts that since a VA examiner attributed his hearing loss to service, he should be awarded service connection for his hearing loss.  See December 2012 VA Form 9; see also Scott, supra.  

However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran is not entitled to service connection for bilateral hearing loss because he does not have a disability that meets the definition of impaired hearing under 38 C.F.R. § 3.385.  Specifically, at his October 2012 VA audiology examination, none of his puretone thresholds were above 25 decibels (with the exception of findings at 6000 and 8000 Hertz, frequencies that are not considered in determining whether a veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385).  In addition, speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  Further, although the audiologist diagnosed bilateral sensorineural hearing loss and opined that it is related to service, she indicated that the Veteran's hearing loss is not disabling according to VA standards.  No other records dated just prior to or since the claim document hearing loss in accordance with 38 C.F.R. § 3.385.

Given the above findings, the Veteran is not entitled to service connection for bilateral hearing loss, as the audiometric findings do not meet VA's threshold for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for dyslipidemia is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for skin rash due to exposure to Agent Orange.  See February 2009 VA Form 21-526.  He reported that he started having a rash on the back and hands in 1972.  See March 2012 VA examination.  The Veteran's post-service treatment records show a diagnosis of tinea versicolor.  See, e.g., March 2009 VA treatment record.

Although the Veteran reported in March 2012 that his rash had resolved and the March 2012 VA examiner indicated that he currently did not have a rash, he had a diagnosis of tinea versicolor at some point during the pendency of the claim, and thus service connection criteria requiring a current disability are satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  

The Board notes that the Veteran's exposure to Agent Orange during active duty is conceded based on his Vietnam service.  Although tinea versicolor is not a disease for which presumptive service connection due to herbicide exposure is warranted, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Thus, an additional medical opinion should be obtained because the March 2012 VA examiner's opinion is inadequate.  Specifically, the examiner opined that the Veteran's rash is not related to service because he did not currently have a rash and his February 1970 separation examination did not mention rash to be a problem.  However, no opinion was rendered on whether his rash was related to conceded herbicide exposure in service.  Thus, an additional opinion of etiology is warranted.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion from a VA physician other than the March 2012 VA examiner to determine the etiology of the Veteran's tinea versicolor.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's tinea versicolor had its onset in or is otherwise related to service, to include as a result of presumed herbicide exposure therein.  

A complete rationale for any opinion expressed is requested.  The absence of evidence of treatment for rash in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


